DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The claims contain terms that are not used or defined in the applicant’s specification.  This application is a continuation and as such the disclosure cannot introduce any new matter and still maintain its status as a continuation (see MPEP 211.05). As such, the terms must directly map to some disclosure in the specification.  In light of the specification, the examiner has interpreted the terms in the following manner:
Avail: A data package: The applicant’s specification does not mention much less define the term “avail”. The Meriam-Webster Online Dictionary defines avail as: avail: (intransitive verb) to be of use or advantage; (transitive verb) to produce or result in a benefit or advantage; (noun) advantage toward attainment of a goal or purpose.  None of these definitions appear to work with the phrase “avail for a browser to download. In advertising this term refers to an advertising opportunity or package.  Given the claim description of the contents that would be downloaded, this interprtation maps to the term footprint (Paragraph 15 of the applicant’s specification); footprint framework (Paragraphs 23 and 42 of the applicant’s specification); framework package (Paragraph 50 of the applicant’s specification) or package (Paragraph 68 of the applicant’s specification) except for the fact that the claim indicates the inclusion of “non-advertising content”.  The specification does not indicate that non-advertising content is included in the footprint (Paragraph 15 of the applicant’s specification); footprint framework (Paragraphs 23 and 42 of the applicant’s specification); framework package (Paragraph 50 of the applicant’s specification) or package (Paragraph 68 of the applicant’s specification). If the examiner assumes that the applicant intends “avail” to be just a data package rather than an advertising package, then the only type of package that would include both the advertising content, non-advertising content, and the claimed logic would be markup language describing the page layout that includes both the framework footprint and the non-advertising content disclosed in Paragraph 40. As a data package is the broadest reasonable interpretation of the term in light of the specification, it has been assigned this definition.
Respectfully: A nonce word that does not limit the scope of the claim.  The applicant’s specification makes no mention of the term respectfully.  The Merriam-Webster Online Dictionary defines respectfully as (adverb) marked by or showing respect or deference.  As the specification does not disclose showing respect or deference to anything, and the claim provides no indication as to any object to which respect or deference can be applied the term must be just a nonce word.
The claims recite subject matter that it outside of the scope of the claimed invention.  When a claim includes limitations directed towards inventions that are outside the scope of the claimed invention, it is reciting subject matter for which the invention has not control over.  As such, it can only suggest but not require that such limitations exist in the invention outside the scope of the claimed invention.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests but does not require a step to be performed. The following limitations claim subject matter that does not limit the scope of the claim.  The examiner has underlined and italicized those limitations that do not limit the scope of the claim:
 Claims 1 and 20: receive a request for a web page data package from a browser application, wherein the browser application includes a viewport area having a characteristic, wherein the viewport area includes a first area and a second area; (The claimed invention is to a system comprising: a server that is programmed to receive a request but has not control over what sends the request (i.e. browser application); the makeup of the browser application (i.e. a viewport, a characteristic); or the makeup of a viewport (i.e. a first area, a second area))
Claims 1 and 20: and avail for the browser application to download (a) an advertising content including a first content of a first type and a second content of a second type, (b) a non-advertising content, and (c) a logic to the browser application responsive to the request such that the logic is programmed to run within the browser application and thereby (i) detect the characteristic, (ii) identify the first area as being suitable to present the first content of the first type based on the characteristic when the non-advertising content is presented outside the first area and the second area as being suitable to present the second content of the second type based on the characteristic when the non-advertising content is presented outside the second area, (iii) identify which of the first content of the first type or the second content of the second type to respectively present within the first area or the second area based on the characteristic when the non-advertising content is respectfully presented outside the first area or the second area, and (iv) respectfully resize or reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized or reshaped while the non-advertising content is respectfully presented outside the first area or the second area.  The claimed invention is to a system comprising: a server that is programmed to receive a request for a webpage; and avail.  As indicated above an avail is a noun meaning an advertising package. Thus, there is no verb immediately preceding the term “avail”. Hence it must be interpreted as part of the receiving step in the following manner: receiving a request for a web page and an advertising package.  Given that the server is receiving this ad package (avail) and not generating the ad package (avail), it has no control over the actual contents of the ad package (avail).  As such, all of the limitations directed to the ad package itself are outside of the scope of the claim.
Claims 2-3 are directed to operations that the server performs.  However, the server is only able to perform such functions if, the advertising package (avail) is downloaded and the server somehow obtains the characteristics.  However, claim 1 from which they depend neither requires the downloading of the advertising package (avail) nor the reception of the characteristics.  Thus, the performance of these steps is not required to occur and the steps are optional and thus provide very little limitations with regard to the scope of the claim.  As this is a system claim and the steps are performed by the server of the claimed system, any prior art is required to be capable of being programmed to perform said reshaping and/or resizing.
Claims 4-20 are directed to the viewport, the browser, the content, the container, the characteristics which have all been identified above as being outside the scope of the claimed invention and therefore do not limit the scope of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 9-10, 13, 16-19, 22, and 25-27 of U.S. Patent No. 11,210,708. Although the claims at issue are not identical, they are not patentably distinct from each other because they only contain limitations that recite terms that are synonymous in scope or introduce limitations that are obvious variants of claims 1-35 in U.S. Patent 11,210,708 as compared in the table below.
Instant Application
U.S. Patent 11,210,708
Claims 1 and 20:
Receives a request for a web page data package from a browser that includes a viewport area having a characteristic, wherein the viewport area includes a first and second area
Claim 1 and 22:
Receives a request to display a web page from an application, that is a browser, within a viewport, with a layout described by a markup language that includes non-advertising content and a framework footprint that are simultaneously presented within the viewport, wherein the viewport has a characteristic
Claims 1 and 20:
avail for the browser application to download 
an advertising content including a first content of a first type and a second content of a second type, 

(b) a non-advertising content, and 

(c) a logic to the browser application responsive to the request such that the logic is programmed to run within the browser application and thereby 
(i) detect the characteristic, 
(ii) identify the first area as being suitable to present the first content of the first type based on the characteristic when the non-advertising content is presented outside the first area and the second area as being suitable to present the second content of the second type based on the characteristic when the non-advertising content is presented outside the second area, 
(iii) identify which of the first content of the first type or the second content of the second type to respectively present within the first area or the second area based on the characteristic when the non-advertising content is respectfully presented outside the first area or the second area, and 
(iv) respectfully resize or reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized or reshaped while the non-advertising content is respectfully presented outside the first area or the second area.
Claim 1:
loading the markup language to the client device
The framework footprint of the markup language includes a plurality of advertising units of a plurality of content types.
The layout of the markup language includes non-advertising content.
The markup language runs on the client device and 



Detects the characteristic
Identifies, based on the characteristic, a plurality of possible locations within the viewport suitable for presenting the advertising units of the content types while the non-advertising content is presented.

Identifies the advertising units of the content types to selectively include within the framework footprint based on the characteristic for presenting within possible locations. 


And
(d) dynamically resize of dynamically reshape the  framework footprint presented within the viewport based on the characteristic while the non-advertising content is presented within the viewport such that at least one of the advertising units within the framework footprint is dynamically resized or dynamically reshaped within the framework footprint while the non-advertising content is presented.

Claim 2: The system of claim 1, wherein the server is programmed to respectfully resize the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized while the non-advertising content is respectfully presented outside the first area or the second area.

Claim 3: The system of claim 1, wherein the server is programmed to respectfully reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively reshaped while the non-advertising content is respectfully presented outside the first area or the second area.
Claim 26. The method of claim 1, wherein loading, via the server, responsive to the request, the markup language to the client device includes dynamically resizing the framework footprint presented within the viewport based on the characteristic while the non-advertising content is presented within the viewport such that at least one of the advertising units within the framework footprint is dynamically resized or dynamically reshaped within the framework footprint while the non-advertising content is presented.

Claim 27. The method of claim 1, wherein loading, via the server, responsive to the request, the markup language to the client device includes dynamically reshaping the framework footprint presented within the viewport based on the characteristic while the non-advertising content is presented within the viewport such that at least one of the advertising units within the framework footprint is dynamically resized or dynamically reshaped within the framework footprint while the non-advertising content is presented.
Claim 4: The system of claim 1, wherein the viewport area has a size, wherein the characteristic is associated with the size.
Claim 18. The method of claim 1, wherein the characteristic includes a size of the viewport.
Claim 5: The system of claim 1, wherein the viewport area has a shape, wherein the characteristic is associated with the shape.
Claim 5. The method of claim 1, wherein the framework footprint detects the characteristic based on detecting at least one of a type of the client device, a size of a screen of the client device, a shape of the screen of the client device, or a size of the viewport.
and
Claim 18. The method of claim 1, wherein the characteristic includes a size of the viewport.
and
Claim 19. The method of claim 1, wherein the characteristic is dynamic based on resizing the viewport.
Claim 6: The system of claim 1, wherein the browser is running on a device of a particular model, wherein the characteristic is associated with the particular model.
Claim 5. The method of claim 1, wherein the framework footprint detects the characteristic based on detecting at least one of a type of the client device, a size of a screen of the client device, a shape of the screen of the client device, or a size of the viewport. 
And
Claim 16. The method of claim 1, wherein the characteristic includes a type of the client device.
Claim 7: The system of claim 1, wherein the browser is running on a device having a screen of a particular size, wherein the characteristic is associated with the particular size.
Claim 5. The method of claim 1, wherein the framework footprint detects the characteristic based on detecting at least one of a type of the client device, a size of a screen of the client device, a shape of the screen of the client device, or a size of the viewport.
and
Claim 17. The method of claim 1, wherein the characteristic includes a screen size of the client device.
Claim 8: The system of claim 1, wherein the browser has a window width, wherein the characteristic is associated with the window width.

Claim 9: The system of claim 8, wherein the window width is not in full screen, wherein the characteristic is associated with the window width not in full screen.
Claim 18. The method of claim 1, wherein the characteristic includes a size of the viewport.


Claim 19. The method of claim 1, wherein the characteristic is dynamic based on resizing the viewport.
Claim 10: The system of claim 1, wherein the first content of the first type or the second content of the second type is respectfully presented within a container having a size, wherein the characteristic is associated with the size, wherein the container is external to the non- advertising content.
Claim 4. The method of claim 1, wherein the framework footprint detects the characteristic based on detecting a proportionally sized region within the viewport into the advertising units will be populated.
And
Claim 5. The method of claim 1, wherein the framework footprint detects the characteristic based on detecting at least one of a type of the client device, a size of a screen of the client device, a shape of the screen of the client device, or a size of the viewport.
And
Claim 6: The method of claim 1, wherein the framework footprint detects the characteristic based on re-detecting the characteristic in direct response to a user initiated change in a size of the application presented within the viewport or the viewport, and dynamically resizing or dynamically reshaping a visible advertising unit of the advertising units within the framework footprint while the framework footprint is simultaneously presented with the non-advertising content within the viewport.
Claim 11: The system of claim 1, wherein the viewport area is presented on a pair of screens, wherein the characteristic is associated with a size of the pair of screens.

Claim 12: The system of claim 1, wherein the browser is presented as a window having a size, wherein the characteristic is associated with the size.
Claim 17. The method of claim 1, wherein the characteristic includes a screen size of the client device.
And
Claim 8. The method of claim 1, wherein the characteristic includes a size of the viewport.
Claim 13: The system of claim 1, wherein the characteristic is programmed to change after the first area or the second area is respectfully resized or reshaped in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the logic again responsively respectfully resizes or reshapes in real-time the first area or the second area based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area.
Claim 6. The method of claim 1, wherein the framework footprint detects the characteristic based on re-detecting the characteristic in direct response to a user initiated change in a size of the application presented within the viewport or the viewport, and dynamically resizing or dynamically reshaping a visible advertising unit of the advertising units within the framework footprint while the framework footprint is simultaneously presented with the non-advertising content within the viewport.
Claim 14: The system of claim 1, wherein the first type is identical to the second type.
Claim 1: wherein the advertising content includes a plurality of advertising units of a plurality of content types that are different from each other;
Claim 15: The system of claim 1, wherein the browser is running on a device of a particular type, wherein the characteristic is associated with the particular type.
Claim 13. The method of claim 1, wherein the application is a browser running on the client device.
And
Claim 5. The method of claim 1, wherein the framework footprint detects the characteristic based on detecting at least one of a type of the client device, a size of a screen of the client device, a shape of the screen of the client device, or a size of the viewport.
Claim 16: The system of claim 1, wherein the first area overlaps with the second area.
Claim 10. The method of claim 1, wherein dynamically resizing comprises integrating the framework footprint dynamically within the web page using a responsive web design to dynamically vary a size of the non-advertising content.
Claim 17: The system of claim 1, wherein the first area avoids overlap with the second area.
Claim 10. The method of claim 1, wherein dynamically resizing comprises integrating the framework footprint dynamically within the web page using a responsive web design to dynamically vary a size of the non-advertising content.
Claim 18: The system of claim 1, wherein each of the first area and the second area is rectangular.
Claim 5. The method of claim 1, wherein the framework footprint detects the characteristic based on detecting at least one of a type of the client device, a size of a screen of the client device, a shape of the screen of the client device, or a size of the viewport.
And
Claim 25. The method of claim 1, wherein the framework footprint is shaped square, rectangular, or polygonal while the framework footprint is simultaneously presented with the non-advertising content within the viewport.
Claim 19: The system of claim 1, wherein the first type is different from the second type.
Claim 1: wherein the advertising content includes a plurality of advertising units of a plurality of content types that are different from each other;


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
First, independent claims 1 and 20 recite “a server programmed to: receive a request for a web page…; and avail for the browser to download…”.  One of ordinary skill in the art would not be able to determined the intended meaning of this limitation. Given the placement of the semicolon one of ordinary skill would expect that the applicant is claiming: a server programmed to receive a request for a web page and a server programmed to avail for the browser to download.  However, one of ordinary skill in the art would not know how a server can be programmed to avail, or what action the term avail refers to.  The applicant’s specification makes no mention of the term “avail” and the only definitions for the verb “avail” in the Webster’s Online Dictionary are:  avail: (intransitive verb) to be of use or advantage; (transitive verb) to produce or result in a benefit or advantage.  Neither of these definitions appear to fit within the phrase “avail for the browser to download”.  As such, one of ordinary skill might think that the semicolon was a typographical error and that the applicant’s intent was to claim “a server programmed to: receive a request for a web page…, and an avail for the browser to download”.  Thus, the invention is reciting a server programmed to: receive a request for a web page, and receive an avail for the browser to download.  However, if this is the case then what does the applicant intent the term “avail” to mean as a noun?  The term avail is not found in the applicant’s specification and the only definition for avail as a noun in the Webster’s Online Dictionary is: avail: (noun) advantage toward attainment of a goal or purpose.  This definition does not appear to work with the phrase “receive an avail for the browser to download”.  The examiner notes that the claim is directed towards advertising and the term “avail” does have a different meaning in the field of advertising, which is an advertising opportunity or package.  Given that the description of the things that are downloaded, the examiner must conclude that the term “avail” is directed towards and advertising package.  This interpretation appears to fit with the following terms in the applicant’s specification in footprint (Paragraph 15 of the applicant’s specification); footprint framework (Paragraphs 23 and 42 of the applicant’s specification); framework package (Paragraph 50 of the applicant’s specification) or package (Paragraph 68 of the applicant’s specification).  However, none of these terms is disclosed as containing non-advertising content.  If the examiner assumes that the applicant intends “avail” to be just a data package rather than an advertising package, then the only type of package that would include both the advertising content, non-advertising content, and the claimed logic would be markup language describing the page layout that includes both the framework footprint and the non-advertising content disclosed in Paragraph 40. As such, it is clear that the phrase: “a server programmed to: receive a request for a web page…; and avail for the browser to download” is indefinite.  For the purpose of prosecuting the claim the examiner is going to interpret the claim as “a server programmed to: receive a request for a web page…, and a data package for the browser to download…”.  Dependent claims 2-19 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
Second, Independent claims 1 and 20 first receive a request for a web page and receive an avail for the browser to download. Is the avail that contains the advertising content, non-advertising content and logic suppose to represent the requested webpage? If so, they why would they need to then download the avail? One of ordinary skill in the art would expect the avail to be transmitted based on the request.  If not, then how does the user initiate such a download?  Does the applicant intent the avail and the webpage to be two different things? Perhaps the applicant intends that a download button be placed on the requested webpage and after the webpage is delivered as requested the user can initiate the download of the avail that includes the advertising content, non-advertising content and logic. Or perhaps the applicant’s invention is meant to be limited to receiving a request and receiving an avail, but does not do anything in response to the receipt of these items.  It is impossible to determine the exact metes and bounds of the claimed invention and as such the claims are indefinite. For the purpose of prosecuting the claim the examiner is going to interpret the claim as “a server programmed to: receive a request for a web page…, and a data package for the browser to download…”. Dependent claims 2-19 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 3 respectively recite “wherein the server is programmed to respectfully resize the first area or the second area in real-time based on the characteristic” and “wherein the server is programmed to respectfully reshape the first area or the second area in real-time based on the characteristic”.  One of ordinary skill in the art would not understand how this can be performed.  Assuming that the client device has downloaded the avail, independent claim 1, from which these claims depend, states that the avail contains the logic that has been downloaded onto the browser performs respectfully resizing or reshaping of the first area or the second area in real-time based on the characteristic. If it is already being resized and reshaped by the logic on the client device then how can it also be performed by the server?  Additionally, it does not appear that the characteristic information has ever been provided to the server from the client device or browser on the client device.  Without such information how can the resizing or reshaping done by the server ever be based on such a characteristic? As such it is clear that the claims are indefinite.  For the purpose of prosecuting the claims the examiner is going to assume that the claim is optional and does not limit the scope of the claim by interpreting it as “optionally, if the logic downloaded to the client device does not perform the resizing or reshaping, the logic can send the characteristic to the server and the server may perform the resizing or reshaping”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to systems which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 20 recite(s) the following abstract idea: 
receiving a request for a web page data package from a browser application, wherein the browser application includes a viewport area having a characteristic, wherein the viewport area includes a first area and a second area; and 
receiving an avail for the browser application to download (a) an advertising content including a first content of a first type and a second content of a second type, (b) a non-advertising content, and (c) a logic to the browser application responsive to the request such that the logic is programmed to run within the browser application and thereby (i) detect the characteristic, (ii) identify the first area as being suitable to present the first content of the first type based on the characteristic when the non-advertising content is presented outside the first area and the second area as being suitable to present the second content of the second type based on the characteristic when the non-advertising content is presented outside the second area, (iii) identify which of the first content of the first type or the second content of the second type to respectively present within the first area or the second area based on the characteristic when the non-advertising content is respectfully presented outside the first area or the second area, and (iv) respectfully resize or reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized or reshaped while the non-advertising content is respectfully presented outside the first area or the second area.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data for the purpose of advertising. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a server. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a server to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraph 29 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations if removed from the abstract idea are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving a request for a web page data package from a browser application, wherein the browser application includes a viewport area having a characteristic, wherein the viewport area includes a first area and a second area; and 
receiving an avail for the browser application to download (a) an advertising content including a first content of a first type and a second content of a second type, (b) a non-advertising content, and (c) a logic to the browser application responsive to the request such that the logic is programmed to run within the browser application and thereby (i) detect the characteristic, (ii) identify the first area as being suitable to present the first content of the first type based on the characteristic when the non-advertising content is presented outside the first area and the second area as being suitable to present the second content of the second type based on the characteristic when the non-advertising content is presented outside the second area, (iii) identify which of the first content of the first type or the second content of the second type to respectively present within the first area or the second area based on the characteristic when the non-advertising content is respectfully presented outside the first area or the second area, and (iv) respectfully resize or reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized or reshaped while the non-advertising content is respectfully presented outside the first area or the second areas.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-19 appear to merely further limit the abstract idea by further limit the resizing or reshaping based on characteristics which is considered part of the abstract idea (Claims 2-3, and 13); further limit the viewport and its characteristics which is considered part of the abstract idea (Claims 4-5, and 11-12); further limit the browser, device its running on, and their characteristics which is considered part of the abstract idea (Claims 6-9, and 15); further limit the first content, the second content, the container and the container characteristics which is considered part of the abstract idea (Claim 10, 14, and 19); further limit the first area which is considered part of the abstract idea (Claims 16-18);, and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are part of the scope of the claimed invention and are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-11, 21-22, and 24-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta et al. (PGPUB: US 2009/0197581) in view of Wade et al. (PGPUB: US 2009/0171920) in view of Brown (PGPUB: 2011/0231265) 

	
Claims 1 and 20: Gupta system comprising: 
a server programmed to: 
receive a request for a web page data package from a browser application (Paragraph 58), wherein the browser application includes a viewport area having a characteristic, wherein the viewport area includes a first area and a second area (Paragraphs 58: the network server is configured to store information that is searchable upon a user request. Paragraph 59: a request is provided from the web-browser application (e.g., web-browser application 220 of FIGS. 2 and 3)  and 72 and Fig. 9: a viewport with at least a first area and a second area having characteristics such as tall or wide); and 
avail for the browser application to download (a) an advertising content including a first content of a first type and a second content of a second type, (b) a non-advertising content, and (c) a logic to the browser application responsive to the request such that the logic is programmed to run within the browser application and thereby (i) detect the characteristic, (ii) identify the first area as being suitable to present the first content of the first type based on the characteristic when the non-advertising content is presented outside the first area and the second area as being suitable to present the second content of the second type based on the characteristic when the non-advertising content is presented outside the second area, (iii) identify which of the first content of the first type or the second content of the second type to respectively present within the first area or the second area based on the characteristic when the non-advertising content is respectfully presented outside the first area or the second area, and (iv) respectfully resize or reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized or reshaped while the non-advertising content is respectfully presented outside the first area or the second area.
Gupta discloses receiving an avail for the browser application to download (a) an advertising content including a first content of a first type and a second content of a second type, (b) a non-advertising content, and (c) a logic to the browser application responsive to the request such that the logic is programmed to run within the browser application to (i) detect the characteristic and (iv) respectfully resize or reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized or reshaped while the non-advertising content is respectfully presented outside the first area or the second area in at least paragraph 58-59; 75, 77 and 88 
Gupta does not provide enough specificity regarding the adaptation to conclude that the adaptability is done by (ii) identifying the first area as being suitable to present the first content of the first type based on the characteristic when the non-advertising content is presented outside the first area and the second area as being suitable to present the second content of the second type based on the characteristic when the non-advertising content is presented outside the second area, (iii) identify which of the first content of the first type or the second content of the second type to respectively present within the first area or the second area based on the characteristic when the non-advertising content is respectfully presented outside the first area or the second area,
However, the analogous art of Wade discloses that it is well known to recognize elements on a web page for display to a user on a client device, by retrieving, via the server responsive to the request, a markup language describing a page layout of the requested web page, wherein the page layout includes one or more elements of non-advertising content, and a framework footprint; and retrieve, via the server, an advertising content associated with the web page for rendering within the framework footprint; load, via the server, responsive to the request, the framework footprint to the client device, wherein the framework footprint is programmed to be run on the client device, detect a viewport characteristic of the client device that will display the web page, and identify a plurality of possible advertising unit locations on the client device and a plurality of possible advertising units to selectively include within the framework footprint, and wherein each of the possible advertising units for each of the possible advertising unit locations comprises a shape and a size in at least paragraphs 23-30, 45, and 76.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the adaptation steps of Wade in the invention of Gupta.  The motivation to do so is to ensure that the format of the page layout, when rendered, is efficiently readable and navigable by a user. (Wade: Paragraph 76)

Claims 2 and 3: The system of claim 1, wherein the server is programmed to respectfully resize the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively resized while the non-advertising content is respectfully presented outside the first area or the second area OR The system of claim 1, wherein the server is programmed to respectfully reshape the first area or the second area in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the first content of the first type within the first area or the second content of the second type within the second area is responsively reshaped while the non-advertising content is respectfully presented outside the first area or the second area. (Wade: Paragraphs 23-26; 29 and 76 - fluidly adjusting a size of the framework footprint based on the viewport characteristic, wherein the at least one of the possible advertising units automatically changes in size within or above the web page on the client device based on the adjustment).

Claim 4: The system of claim 1, wherein the viewport area has a size, wherein the characteristic is associated with the size. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 5: The system of claim 1, wherein the viewport area has a shape, wherein the characteristic is associated with the shape. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 6: The system of claim 1, wherein the browser is running on a device of a particular model, wherein the characteristic is associated with the particular model. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 7: The system of claim 1, wherein the browser is running on a device having a screen of a particular size, wherein the characteristic is associated with the particular size. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 8: The system of claim 1, wherein the browser has a window width, wherein the characteristic is associated with the window width. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 9: The system of claim 8, wherein the window width is not in full screen, wherein the characteristic is associated with the window width not in full screen. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 10: The system of claim 1, wherein the first content of the first type or the second content of the second type is respectfully presented within a container having a size, wherein the characteristic is associated with the size, wherein the container is external to the non- advertising content. (Gupta: Paragraphs 75 and 77, and Figure 9  and Wade: Paragraphs 23-26; 29 and 76)

Claim 12: The system of claim 1, wherein the browser is presented as a window having a size, wherein the characteristic is associated with the size. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 13: The system of claim 1, wherein the characteristic is programmed to change after the first area or the second area is respectfully resized or reshaped in real-time based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area such that the logic again responsively respectfully resizes or reshapes in real-time the first area or the second area based on the characteristic while the non-advertising content is respectfully presented outside the first area or the second area. (Wade: Paragraphs 23-26, 29, and 76)

Claim 14: The system of claim 1, wherein the first type is identical to the second type. (Gupta: Figure 9)

Claim 15: The system of claim 1, wherein the browser is running on a device of a particular type, wherein the characteristic is associated with the particular type. (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76)

Claim 17: The system of claim 1, wherein the first area avoids overlap with the second area. (Gupta: Figure 9)

Claim 19: The system of claim 1, wherein the first type is different from the second type. (Gupta: Figure 9)

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta et al. (PGPUB: US 2009/0197581) in view of Wade et al. (PGPUB: US 2009/0171920) in further view of Lightner (How to set up dual monitors in Window 7, July 13, 2011, https://www.cnet.com/tech/computing/how-to-set-up-dual-monitors-in-windows-7/, pgs. 1-4)

Claim 11: The system of claim 1, wherein the viewport area is presented on a pair of screens, wherein the characteristic is associated with a size of the pair of screens.
Gupta and Wade disclose that the characteristics can be based on the screen size in at least (Gupta: Paragraphs 75 and 77 and Wade: Paragraphs 23-26; 29 and 76). 
Gupta and Wade do not disclose that the client device has two screens and the window can extend across the two screens and therefore be associated with a size of the pair of screens.
However, the analogous art of Lightner discloses that it is well known to extend the display screen across multiple monitors on at least Page 3, Paragraph 4.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the client device of Gupta and Wade so that it was utilizing two screens.
The rationale for doing so is that it merely requires combining prior art element to known methods to yield predictable results. It can be seen that each element is taught by the combination of Gupta and Wade or by Lightner.  Whether the client device is using one screen or two screens is really a matter of user choice and using two screens with the extended setting merely enlarges the display area. As such the screen size characteristic of Gupta and Wade would still function in the same way, the characteristic determined for the screen size would merely be based on the extended screen size.  Since the functionalities of the elements do not interfere with each other the results of the combination would be predictable.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta et al. (PGPUB: US 2009/0197581) in view of Wade et al. (PGPUB: US 2009/0171920) in further view of Grenager et al. (US Patent Number: 10,332,157)

Claim 16: The system of claim 1, wherein the first area overlaps with the second area.
Gupta and Wade disclose the system of claim 1.
Gupta and Wade do not specifically disclose that the first area overlaps with the second area.
However, the analogous art of Grenager discloses that it is well known for the first area to overlap the second area in at least Column 3, line 19 through Col 4, line 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Gupta and Wade so that the first area could overlap the second area as disclosed by Grenager.
The rationale for doing so is that it merely requires combining prior art element to known methods to yield predictable results. It can be seen that each element is taught by the combination of Gupta and Wade or by Grenager.  Whether the areas overlap or not is really a matter of design choice and would not affect the dynamically adapting of Gupta and Wade. Since the functionalities of the elements do not interfere with each other the results of the combination would be predictable.


Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta et al. (PGPUB: US 2009/0197581) in view of Wade et al. (PGPUB: US 2009/0171920) in further view of Koningstein (PGPUB: US 2005/0096980) 

Claim 18: The system of claim 1, wherein each of the first area and the second area is rectangular.
While Gupta and Wade disclose advertisements of a shape and size in at least figure 9 of Gupta and paragraphs 23-30, 45, and 76 of Wade, they do not specifically state that the shape is rectangular.  
However, the analogous art of Koningstein discloses in at least figure 11 that it is well known for an advertisement to be in the shape of a square, rectangular, or polygonal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the rectangular advertisements of Koningstein in the invention of Gupta and Wade. 
The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown (PGPUB: 2011/0231265) discloses adverting units comprising a plurality of components and dynamically scaling each of the components to fit within an advertising unit that is scaled to fit into different environments based on the size of the display area.
Uchida (PGPUB: 2010/0293602) discloses a web browser that includes the functionality of an RSS reader.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/           Primary Examiner, Art Unit 3621